DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 3/3/21 have been fully considered but they are not persuasive. Applicant contends that the Office fails to provide evidence of fact or law that the skilled artisan would be motivated to combine Horus Reticles H130 and H37, or would do so with a reasonable expectation of success.  Furthermore, applicant contends that Horus Reticles H130 and H37 instruct the skilled artisan away from one another, contending that Horus Reticles H130 and H37 reticles comprise elements that are incompatible in combination. Thereafter applicant argues that one reticle discloses elements that the other reticle does not and vice versa.  This, however, does not in, and of itself, instruct away from the combination. Applicant’s remarks contend that the combination of a interrupted cross-hairs is incompatible with continuous cross-hairs. However, H37 is not relied upon for the teaching of a first horizontal cross-hair and a first vertical cross-hair, whether interrupted or continuous.  H37 is relied up for the teaching of three or more second vertical lines that contact or intersect said first horizontal crosshair, wherein three or more of said three or more second vertical cross-hairs that contact or intersect said first horizontal cross-hair are spaced at predetermined even spaces, wherein three or more of said three or more second vertical cross-hairs that contact or intersect said first horizontal cross-hairs are of graduated length, wherein three or more of said three or more second vertical cross-hairs that contact or intersect said first horizontal cross-hair of graduated length are graduated in length in a pattern replicated to the user’s left and to the user’s right of the intersection of said first horizontal cross-hair and said vertical cross-obvious to one of ordinary skill in the art to combine different features and elements of the different reticles disclosed by Horus Reticles for the benefit of getting an optimized reticle for a desired situation, such as for long range rapid acquisition and the technique was recognized as part of the ordinary capabilities of one skilled in the art. Furthermore, the claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp (i.e. different features and elements from different reticles for different advantages). If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. Applicant merely stating that the reticles do not have the same features is not evidence that the reticles teach away from one another, hence the obvious rejection under § 103 rather than an anticipation rejection over a single reference. Furthermore, the Office has given a reason why one of ordinary skill in the art would have sought to combine the two reticles.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horus Reticles, (applicant’s IDS #107 cited with a date “Pre-2005”).  Horus Reticles discloses a reticle, comprising: a)    a first interrupted horizontal cross-hair (see H130); 
b)    a first interrupted vertical cross-hair that intersects said first interrupted horizontal cross-hair at a point that said first interrupted horizontal cross-hair and said first interrupted vertical cross-hair would intersect if linearly connected along their lengths, wherein the intersection of said first interrupted vertical cross-hair and said first interrupted horizontal cross-hair comprises a gap and a central dot, wherein the central dot is a solid central dot within the gap (see H130);
c)    three or more second vertical lines that contact or intersect said first horizontal crosshair, wherein three or more of said three or more second vertical cross-hairs that contact or intersect said first horizontal cross-hair are spaced at predetermined even spaces, wherein three or more of said three or more second vertical cross-hairs that contact or intersect said first horizontal cross-hairs are of graduated length, wherein three or more of said three or more second vertical cross-hairs that contact or intersect said first horizontal cross-hair of graduated length are graduated in length in a pattern replicated to the user’s left and to the user’s right of the intersection of said first horizontal cross-hair and said vertical cross-hair (see between the first vertical line and the 1, to the left and right on the first horizontal line of H37);
d)    three or more second horizontal lines on said first vertical cross-hair above said intersection of said first horizontal cross-hair and said first vertical cross-hair, wherein two or more of said three or more second horizontal lines on said first vertical cross-hair above said intersection of said first horizontal cross-hair and said first vertical cross-hair are of unequal length, wherein three or more of said three or more second horizontal lines on said first vertical cross-hair above said intersection of said first horizontal cross-hair and said first vertical cross-hair are spaced at 
e)    four or more second horizontal cross-hairs of graduated length (any of lines 1-8 and dotted lines between lines 1-8 on H37) be on said first vertical cross-hair at predetermined distances below said intersection of said first horizontal crosshair and said first vertical cross-hair wherein at least one of the second horizontal cross-hairs is an interrupted straight line comprising two or more gaps (the dotted line between any of lines 1-8 on H37): and
f) four or more second horizontal cross-hairs of identical length on said first vertical cross-hair at predetermined distances below said intersection of said first horizontal crosshair and said first vertical cross-hair wherein at least one of said second horizontal cross-hairs is an interrupted straight line comprising two or more gaps, wherein said four or more second horizontal cross-hairs of identical length on said first vertical cross-hair below said intersection of said first horizontal cross-hair and said first vertical cross-hair are below said four or more second cross-hairs of graduated length on said first vertical cross-hair at predetermined distances below said intersection of said first horizontal cross-hair and said first vertical cross-hair ( any of lines 9-10 on H37). Horus Reticles disclose the claimed invention but does not disclose it in a single embodiment.  The embodiments of Horus Reticles specifically teach that different elements of reticles have different advantages and Horus Reticles also teaches that different elements can be combined in different reticles to optimize the reticle.  Thus it would have been obvious to one of ordinary skill in the art to combine different features and elements of the different reticles disclosed by Horus Reticles for the benefit of getting an optimized reticle for a desired situation, such as for long range rapid acquisition and the technique was recognized as part of the ordinary capabilities of one skilled in the art. 
2.    The reticle of claim 1,    wherein said first horizontal cross-hair is a line. (H37)
3.    The reticle of claim 2,    wherein said first horizontal cross-hair line is a straight line. (H37)
4.    The reticle of claim 1,    wherein said first horizontal cross-hair has a predetermined thickness. (H37)
5.    The reticle of claim 4, wherein said predetermined thickness is a single thickness along said first horizontal cross-hair. (H37)
6.    The reticle of claim 1,    wherein said first vertical cross-hair is a line. (H37)
7.    The reticle of claim 6,    wherein said first vertical cross-hair line is a straight line. (H37)
8.    The reticle of claim 1,    wherein said first vertical cross-hair has a predetermined thickness. (H37)
9.    The reticle of claim 8, wherein said predetermined thickness is a single thickness along said first vertical cross-hair. (H37)
11.    The reticle of claim 1, wherein at least one of said interrupted straight line second horizontal cross-hairs is interrupted at a predetermined distance. (H37)
12.    The reticle of claim 11, wherein said predetermined distance is an evenly spaced predetermined distance. (H37)
13.    The reticle of claim 12, wherein said evenly spaced predetermined distance is a different evenly spaced predetermined distance between two or more said second horizontal cross-hairs. (H37)

15.    The reticle of claim 14, wherein at least one of said two or more second vertical cross hairs is an uninterrupted straight line. (H37)
16.    The reticle of claim 14, wherein at least one of said two or more second vertical cross hairs is a predetermined thickness. (H37)
17.    The reticle of claim 16, wherein said predetermined thickness is a single thickness along said at least one of said two or more second vertical cross-hairs. (H37)
18. The reticle of claim 14, wherein at least one of said two or more second vertical cross hairs is shorter in length than said first vertical cross-hair. (H37)
19.    The reticle of claim 14, wherein a plurality of said two or more second vertical crosshairs are evenly spaced. (H37)
20.    The reticle of claim 1, wherein at least one of said second horizontal cross-hairs is identified by a number. (H37)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641